Citation Nr: 1009862	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-35 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1970 to March 1972.  The PTSD issue is on appeal 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In June 2007, the Veteran and his son testified 
before the undersigned at a Travel Board hearing held at the 
St. Petersburg, Florida, RO.

The issue of entitlement to service connection for residuals 
of a head injury is on appeal from a February 2008 rating 
decision which denied entitlement to service connection for 
that disorder.  That issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
Veteran has PTSD which is medically attributed to stressors 
he experienced during his active service.

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, PTSD 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107, 5107A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted below, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the appellant 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2009); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the appellant have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines that 
the appellant engaged in combat with the enemy and his 
alleged stressor is combat-related, then the lay testimony or 
written statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2009); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the appellant did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  If the appellant was not engaged in combat, he 
must introduce corroborative evidence of his claimed in-
service stressors.  

Turning to a decision on the merits of the appeal, the Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).

In the present case, the appellant's DD-214 is negative for 
award indicative of participation of combat, and he does not 
claim combat participation; thus, there must be credible 
supporting evidence of record that the alleged stressors 
actually occurred in order to warrant service connection.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran contends that he has PTSD as a result of 
noncombat experiences in service.  In particular, he asserts 
that during a basic training exercise in Fort Campbell, 
Kentucky, a live grenade was accidentally thrown at his feet 
and he threw it a short distance away before it exploded.  
Also, during his Advanced Individual Training in Houston, 
Texas, he reports that he worked in the burn unit of Brook 
Memorial Hospital and saw soldiers who had been burned by 
napalm.  See March 2004 written statement from the Veteran.

The evidence of record includes the Veteran's service 
personnel records which reflect that he underwent basic 
training at Fort Campbell, Kentucky, and that he underwent 
Advanced Individual Training at Fort Sam Houston, Texas.  His 
military occupation specialty was medic and medical 
examination assistant.  Examples of evidence corroborating a 
PTSD stressor include duty in a burn ward which, in this 
case, is consistent with his military occupational specialty.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1MR, IV.ii.1.D.13.h.  Thus, the record 
contains corroborative evidence of his claimed in-service 
stressors.

The service treatment records (STRs) reveal an impression of 
chronic anxiety in October 1970.  A February 1971 STR notes 
numerous psychosomatic nervous symptoms and feelings of 
depression attributed to family problems.  His March 1972 
service separation examination notes problems sleeping and 
"nerves".

Historically, a January 1972 VA examination report noted a 
psychiatric examination was normal.  A December 1974 VA 
examination report noted "bitter, dejected" in the 
psychiatric portion of the examination report.  A 1985 VA 
inpatient treatment record diagnosed anxiety state due to 
legal problems regarding forgery of two checks as well as 
substance (heroin and cocaine) dependence since 1970.  A 1993 
neuropsychological evaluation assessed a mild closed head 
injury with diffuse brain impairment due to a motor vehicle 
accident in 1992.  A June 1993 VA examination report 
diagnosed major depression.  Minnesota Multiphasic 
Personality Inventory (MMPI) results suggested "great care 
should be taken" in evaluating the results and that the 
Veteran may be consciously exaggerating in an attempt to 
obtain some goal.  An August 1995 VA examination report 
diagnosed late onset, chronic, dysthymic disorder, and opiate 
addiction, methadone maintenance.

Private treatment records in 1997 diagnosed generalized 
anxiety disorder.  That year, the Veteran was awarded Social 
Security Administration (SSA) disability benefits for anxiety 
and dysthymic disorders.  

The Veteran filed his claim for service connection for PTSD 
in 2003.  The Veteran's sisters and ex-wife reported their 
recollections that since service the Veteran had problems 
sleeping with angry outbursts, irritability, and poor 
concentration.  A March 2004 VA treatment record noted that 
the Veteran had been referred for evaluation.  While his 
responses in the interview and self-report measures were 
consistent with PTSD, the psychologist found caution was 
required because significant external incentives existed:  
the Veteran had only been clean (drug-free) for four months 
(he needed six months clean time to enter the PTSD program), 
he was homeless, and he had been imprisoned twice for crimes 
involving moral character (fraud).  The psychologist 
suggested objective measures like the MMPI be used in 
diagnosing the Veteran.

A September 2004 PTSD group note indicated that the Veteran 
attended a PTSD group for Vietnam combat veterans.  The 
psychologist noted that the Veteran had not spoken to him 
before joining the group and, when questioned, the Veteran 
reported that Dr. O'G. had referred him to the group.  The 
psychologist reviewed the Veteran's file and contacted Dr. 
O'G., and Dr. O'G. denied having referred the Veteran to the 
group.  The Veteran was not allowed to return to the group in 
part because he was not a Vietnam combat Veteran.

Medical treatment records prepared by Dr. O'G. and dated in 
2004 and 2005 diagnosed PTSD.  A June 2005 written statement 
from Dr. O'G. noted that the Veteran was diagnosed with PTSD, 
a depressive disorder, and secondary alcohol and cocaine 
dependence.  He noted the Veteran's reported stressors, 
diagnosed PTSD, and opined that the Veteran "has a chronic 
history of nightmares, flashbacks, anger issues, avoidance 
behavior, relationship conflict and a history of substance 
abuse believed to be related to his military experiences." 

A January 2007 PTSD follow-up clinic general note diagnosed 
major depressive disorder and polysubstance dependence.  The 
psychologist noted that he "appears to meet criteria for 
PTSD relating to his military-related traumatic exposure"; 
however, based on the Veteran's response patterns on the 
Structured Inventory of Malingering Symptomatology (SIMS), 
medical chart review and clinical observations within the 
interview, the psychologist found that the Veteran was 
"likely overendorsing a number of problematic areas."  The 
psychologist explained:

He reported a high number of infrequent 
responses not typically found in 
psychiatric populations.  This indicated 
a tendency to over-report problems in 
areas such as strange neurological 
impairments, improbable psychotic 
symptoms, severe memory problems, and 
within the interview a high frequency of 
PTSD symptoms with little remittance 
periods over the past 30+ years with 
external incentives (service connection) 
for the diagnosis.

The psychologist also found "his history of legal and 
financial and social problems, external motivation (service 
connection seeking on several occasions) for the diagnosis of 
PTSD, and long-standing interpersonal difficulties suggest an 
over-endorsement of PTSD-related problems."  However, the 
psychologist concluded that "[t]his is not to say that the 
veteran does not/has not suffered from PTSD related to his 
military experiences."  He concluded that the Veteran's 
"simplistic view of one traumatic event (with vague 
descriptions of burn unit experience effecting [sic] him) 
dictating most of the other problems in his life (e.g. severe 
polysubstance dependence, multiple failed relationships, 
homelessness and financial problem, serious legal problems, 
and chronic feelings of being mistreated by others) does not 
appear to be an accurate appraisal of how and why his 
problems began, persisted and worsened, and continue to the 
present."

VA treatment records in 2007 diagnose PTSD.  Subsequent to 
the Board's 2007 Remand, the Veteran provided an August 2007 
written statement from Dr. L. F-C. who noted that she was 
currently treating the Veteran for PTSD; that he was taking 
medication for his symptoms; and that his symptoms included 
nightmares, poor sleep, irritability, hypervigilance, and 
avoidance.

A September 2009 VA examination report found that the Veteran 
met the criteria for a diagnosis of an anxiety disorder and 
that his anxiety disorder was first manifested in service and 
is at least as likely as not related to events in service.  
Parenthetically, the Board has considered Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (VA should consider 
alternative psychiatric disorders within the scope of an 
initial claim for service connection for a specific 
psychiatric disorder) in this case but finds that service 
connection for other psychiatric disorders have been 
addressed during the pendency of this claim.  Service 
connection for an anxiety disorder was granted in a September 
2009 rating decision, and as the Veteran did not appeal the 
January 2005 rating decision which denied a claim to reopen a 
claim for service connection for depression/nervous 
condition.  

The 2009 examiner found that the Veteran met the diagnostic 
criteria B, C, and D of DSM-IV-TR for PTSD but that he did 
not meet criterion A which relates to exposure to a traumatic 
event, or stressor.  As criterion A is necessary for a 
diagnosis of PTSD, the examiner did not diagnose PTSD.  
However, the examiner stated elsewhere in his report that the 
Veteran met the DSM-IV stressor criterion.  The Veteran 
underwent psychometric assessment including the Mississippi 
Scale and the MMPI.  The examiner found the results were 
valid and described the severity of the PTSD symptoms based 
on psychometric data to be moderate.

As to the question of whether the veteran has PTSD related to 
service, the Board finds an approximate balance of positive 
and negative evidence on this question.  The "positive" 
evidence includes VA medical treatment records dated from 
2004 through 2007 which assessed PTSD and written statements 
prepared by the Veteran's treating VA physicians, Dr. O'G. 
and Dr. F-C. that the Veteran has PTSD related to service.

The "negative" evidence includes VA and private treatment 
records dating from the early-1990s to 2003 which diagnose 
the Veteran variously with major depression, dysthymic 
disorder, and non-specific depression and anxiety disorders 
as well as substance abuse; and the January 2007 VA 
evaluation and September 2009 VA examination reports which 
declined to diagnose PTSD.  The negative evidence also 
includes the Veteran's history of convictions for crimes 
involving fraud and the September 2004 VA treatment record 
which reflects a lack of truthfulness.

The Board finds that the evidence is in equipoise on the 
question of whether the veteran has PTSD related to events in 
service.  Several psychologists and physicians have hesitated 
to diagnose the Veteran with PTSD because significant 
external incentives existed; however, since 2004, several 
psychologists and physicians, including two VA physicians who 
have treated the Veteran for PTSD on a regular basis, 
diagnosed the veteran with PTSD.  Even the January 2007 VA 
psychologist, who failed to list PTSD as a diagnosis, in 
essence, acknowledged that the Veteran likely had PTSD but 
was also likely over exaggerating his symptoms.  Applying the 
benefit of the doubt rule, the Board concludes that the 
veteran suffers from PTSD which is related to his experiences 
in service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 
(1990).  As the Veteran's PTSD has been causally linked to a 
claimed stressor which is consistent with his military 
occupational specialty, service connection for PTSD is 
granted.


ORDER

Service connection for PTSD is granted.


REMAND

As noted above a February 2008 rating decision denied a claim 
of service connection for a head injury.  In March 2008 the 
Veteran filed a notice of disagreement (NOD) with respect to 
the head injury claim.  No statement of the case (SOC) has 
been issued addressing the matter.  In accordance with 
38 C.F.R. § 19.26, unless a timely NOD has been resolved by a 
grant of benefits or the NOD is withdrawn, VA must prepare an 
SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  However, the 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

An SOC that addresses entitlement to 
service connection for a head injury 
should be issued.  The Veteran should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of that issue.  
The claims file should be returned to the 
Board for further appellate consideration 
as to this issue only if he files a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


